Title: To James Madison from James Monroe, 22 February 1815
From: Monroe, James
To: Madison, James


                    
                        Feby 22. 1815.
                    
                    Not being able to see mr. Dallas on my return from your house, I sent him my paper for his & mr Crowninshields criticism, with a note in which I stated the doubtful passages, with the objections to them without mentioning you. His reply is enclosed. I stated the offense which might be given to England, considering the time of the communication &a, the advantage which might be taken of it by the opposition.
                    I well know that it is impossible to touch those topics without incurring some risk, & exposing myself to criticism; but the period is important, & as I presume, the character of our govt., and its future peace, essentially dependant on what is now Done. I confidently believe that if the force is reduc’d as low as is contemplated by many, that we shall lose in the good opinion of the nation. 20,000 on paper, is I think as low as we can go, with safety. Equally confident am I that unless strong reasons are urged, against the sweep that is proposed, the party favorable to it, will carry their measure.
                    I do not think that we risk much with England, by a firm but respectful tone. I think on the contrary that it is the way to succeed with her. What I have stated appears to me to be essentially in the spirit of your message, with this difference that yours looking to the general object, in connection with the event communicated, enterd into no detail, there being no call for, & an impropriety in it; whereas I am called on, to report the force which ought to be kept up, & my reasons for the opinion I may give, on that point.
                    The strongest reasons are those which apply to our relations with foreign powers. Of Great Britain & Spain I have spoken respectfully tho’ in plain terms, and of the other powers with delicacy. If I omit what relates to foreign powers, particularly Engld. & Spain, the mere question of peace establishment occurs, in which nothing will be seen, in the discussions which take place, but the accomodation of our fellow citizens. Mr Dallas’s idea I perfectly approve, of making the communication in confidence.
                    I send you the whole to be corrected. If on a more attentive perusal you think that any parts had better be omitted, be so good as to note them & I

will immediately adapt the report to the change. I wish to send it in early in the morning, if possible.
                    
                        J.M.
                    
                